             Case 1:20-cv-03805 Document 1 Filed 12/23/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                                    )
 TONYA HARRIS                                       )
 1908 S Street SE                                   )
                                                    )
 Washington, DC 20020                               )
                                                    )
                       Plaintiff,                   )   Civil Action No.
                                                    )
                v.                                  )   Jury Trial Demanded
                                                    )
                                                    )
 SONNY PERDUE, Secretary,                           )
 UNITED STATES DEPARTMENT                           )
 OF AGRICULTURE                                     )
 1400 Independence Avenue, S.W.                     )
 Washington, DC 20250                               )
                                                    )
                       Defendants,                  )
                                                    )
                                                    )
                                                    )
                                                    )



                                    FEDERAL COMPLAINT

       Plaintiff, Tonya Harris by way of her counsel, Morris E. Fischer, hereby submits this

federal complaint in violation of the Equal Pay Act. 29 C.F.R. § 1614.103(a).


                                           PARTIES

       1. Plaintiff, Tonya Harris, is a current employee of the U.S. Department of Agriculture

(“USDA”, “Agency”)

       2. Defendant Perdue is the Secretary of the Agency, named in his official capacity

pursuant to 42 U.S.C. § 2000e-16.

       3. Defendant Perdue does business and is located in Washington, DC.
              Case 1:20-cv-03805 Document 1 Filed 12/23/20 Page 2 of 7




        4. Defendant Perdue is properly named as the head of the Agency pursuant to 42 U.S.C.

§ 2000e-16(c).

        5. Defendant Perdue’s agents are certain employees, supervisors, responsible for

 reporting false information to security officers responsible for investigating the Plaintiff and

 causing the Plaintiff to lose her security clearance. Defendants Caldera and Rasmussen are

 being sued in their individual capacities.




                                          JURISDICTION

        6. This action arises under the Equal Pay Act, 29 C.F.R. § 1614.103(a), which prohibits

 an employer from paying an employee of one gender a lower rate of pay than an employee of

 the opposite gender for equal work on jobs, the performance of which requires equal skill,

 effort, and responsibility, and which are performed under similar working conditions.

        7. Defendants do business at the USDA, 1400 Independence Avenue, Washington, DC

 20250.

        8. All of the necessary administrative prerequisites have been met prior to filing the

instant action, as Plaintiff has filed timely complaints of discrimination, including the Equal Pay

Act and more than 180 days have passed since the filing.

        9. Therefore, this court has jurisdiction over these claims under 42 U.S.C. §§ 2000e–5 &

–16 (2012) and the Constitution of the United States of America.

        10. Defendants reside in this judicial district, and a substantial part of the events giving

rise to this action took place within this judicial jurisdiction.

        11. Therefore, this court has proper venue pursuant to 29 U.S.C. § 1391 (2012).




                                                   -2-
              Case 1:20-cv-03805 Document 1 Filed 12/23/20 Page 3 of 7




                                               FACTS

       12. At all times herein mentioned, Plaintiff is a female, employed by the USDA, Office

of the Chief Financial Officer (“OCFO”), in the ACFO for Shared Services, Financial

Management Service Center (“FMS”), Implementation Division, in Washington, DC.

       13. At all times herein mentioned, Plaintiff was a Financial Analyst, GS-0501-12.

       14. At all times herein mentioned, Plaintiff’s supervisors were Jeff Hoge, Director,

between 2013-2016 and 2018; Lisa Taylor Acting Director in 2016-2017, Joseph Schulte, Acting

Director, in 2017-2018 and Adrina Carter, Acting Director, 2018 to the present.

       15. Plaintiff’s job duties involved being responsible for the technical, administrative and

analytical duties in connection with the organization’s systems and services, establishing project

controls and management of various internal projects, coordinating efforts to establish,

document, communicate and promote project policies procedures, guidelines, standards and tool

usage. Plaintiff was also responsible for assisting in defining and refining repeatable project

processes; performing various studies of internal systems to ensure compliance with rules and

regulations, as well as assisting in defining relative priorities of key program initiatives,

assessing value or services, providing and addressing unresolved cross-customer issues,

developing training methodologies and coordination of delivery of new training technologies;

and providing leadership and guidance to programs associated with travel and grants

management.

       16. The Plaintiff was performing the same job duties as males at the Grade-13 level.

       17. An EEO Report of Investigation was completed with respect to among other things,

the Plaintiff’s Equal Pay Claim.

       18. The Report of Investigation showed at least one male with the same job title,

Financial Analyst, 0501, but a GS-13. Exhibit 1.

                                                  -3-
             Case 1:20-cv-03805 Document 1 Filed 12/23/20 Page 4 of 7




       19. On or about August 26, 2016, the Plaintiff sent written communication to Jeff Hoge

complaining about the disparate pay issue. Exhibit 2.

       20. In the aforesaid communication, the Plaintiff outlined her job duties, and a number of

points supporting her contentions. Id.

       21. The Plaintiff followed up with Mr. Hoge several weeks later. Id.

       22. The EEO investigator described Mr. Hoge as the key Responsible Management

Official in the Plaintiff’s EEO complaint. Exhibit 3.

       23. The EEO investigator noted that he contacted Mr. Hoge. Id.

       24. The EEO investigator noted that Mr. Hoge called the investigator and told him that

he, Mr. Hoge, was not interested in participating in the investigation. Id.

       25. Mr. Hoge refused to participate in the EEO investigation.

       26. The Plaintiff was promoted to a GS-13 position on or about June 24, 2019.

       27. Joseph Schulte was a peer of the Plaintiff and her acting supervisor between March 5,

2018 and July 7, 2018. Exhibit 4, question #2.

       28. The Plaintiff identified Jeffery Boudreaux as her teammate performing the same

duties and the same responsibilities during the subject period of time. Id. at question #6.

       29. Mr. Schulte attested that the Plaintiff and Mr. Boudreaux had similar duties and

overlapping responsibilities. Id.

       30. Mr. Schulte further attested that while the main difference between the two was that

Mr. Boudreaux dealt with program management of contractual issues regarding the work

performed by the team, whereas the Plaintiff dealt with project management, the lines “do

become very blurry and occasionally a distinction between the two is difficult.” Id.




                                                 -4-
              Case 1:20-cv-03805 Document 1 Filed 12/23/20 Page 5 of 7




        31. Mr. Schulte further attested that as of April 1, 2019 (prior to her promotion), the

Plaintiff was functioning as a GS-13.

        32. Mr. Wade Edwards was a GS-13 member of the ETS2 Implementation Team along

with Mr. Harris beginning in 2014. Exhibit 5, question #3.

        33. Mr. Edwards attested that the Plaintiff and Mr. Boudreaux had the same

responsibilities. Id. at question #6.

        34. Mr. Edwards further attested that both Mr. Boudreaux and the Plaintiff led project

meetings, performed mass data loads, created presentaitons for management and agencies and

prepared and conducted ETS2 FATA training for the agencies. Id.

        35. Mr. Edwards further attested that the Plaintiff was more creative of the two in

document preparing and presentation, evident in that these tasks are often passed on to her. Id.

        36. Mr. Edwards further attested that he did not see much difference in their jobs. Id.



                                      COUNT I
                           VIOLATION OF THE EQUAL PAY ACT

        37. Plaintiff re-allages and reincorporates all prior allegations as if fully stated herein.

        38. Plaintiff is a female.

        39. Mr. Boudreaux was a male.

        40. The aforesaid individual listed in Exhibit 1 was a male.

        41. Until the Plaintiff was promoted in June, 2019, she was performing the same job and

 duties the performance of which requires equal skill, effort, and responsibility, and performed

 under similar working conditions as a GS-13.




                                                  -5-
             Case 1:20-cv-03805 Document 1 Filed 12/23/20 Page 6 of 7




      42. Until the Plaintiff was promoted in June, 2019, she was performing the same job and

duties the performance of which requires equal skill, effort, and responsibility, and performed

under similar working conditions as a GS-14.

      43. From June 24, 2019 until the present, the Plaintiff has been performing the same job

and duties the performance of which requires equal skill, effort, and responsibility, and

performed under similar working conditions as a GS-14.

      44. The Defendant failed to pay the Plaintiff equally as the aforementioned male

counterparts in violation of the Equal Pay Act.

      45. The Agency acted wantonly, willfully, with malice, and with reckless indifference to

Plaintiff’s equal pay rights.

      46. Because of this unlawful conduct, Plaintiff suffered anguish, anxiety, fear,

helplessness, shock, humiliation, insult, embarrassment, loss of self-esteem, and other personal

damages.

      47. Because of the unlawful conduct Plaintiff suffered economic damages.



                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff seeks the following relief:

                  a. A declaratory judgment that the conduct of the Agency challenged herein

                      was illegal and in violation of the aforementioned laws;

                  b. Economic damages for the loss in back-pay;

                  c. Retroactive promotion to GS-14.

                  d. Compensatory damages in an amount to be proved at trial, including

                      compensation for past and future pecuniary and non-pecuniary losses

                      resulting from the unlawful employment practices described herein;

                                               -6-
            Case 1:20-cv-03805 Document 1 Filed 12/23/20 Page 7 of 7




                   e. Reasonable attorneys’ fees, expenses, and costs incurred by Plaintiff;

                   f. Such other and further relief as the Court may deem just.



Date: 12/23/2020                              Respectfully Submitted,


                                              __________/s/_____________
                                              Morris E. Fischer, Esq.
                                              Morris E. Fischer, LLC
                                              MD Bar No. 26286
                                              8720 Georgia Avenue, Suite 210
                                              Silver Spring, MD 20910
                                              301-328-7631 Office
                                              301-328-7638 Fax
                                              Attorney for Plaintiff

                                REQUEST FOR JURY TRIAL

      Plaintiff requests a trial by jury on all matters properly tried to a jury.



Date: _12/23/2020_________                    Respectfully Submitted,



                                              __________/s/_____________
                                              Morris E. Fischer, Esq.
                                              Morris E. Fischer, LLC
                                              DC Bar No. 490369
                                              8720 Georgia Ave, Suite 210
                                              Silver Spring, MD 20910
                                              301-328-7631 Office
                                              301-328-7638 Fax
                                              Attorney for Plaintiff




                                                 -7-
